DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a tag detacher, comprising: a nest sized and shaped to receive a tag body of a security device; a detachment mechanism that is actuable so as to cause a release of a tack assembly from a securement mechanism located within the tag body of the security device; wherein the nest is transitionable between a home position in which the tag body is prevented from sliding or falling out of the nest and a pivoted position in which the tag body is allowed to slide or fall out of the nest; and wherein the nest is returned to the home position when the tag body no longer resides in the nest.

The closest prior art of record, U.S. Patent Number 9,218,730 to Nguyen, discloses a tag detacher (1100), comprising: a nest (1104) sized and shaped to receive a tag body (104) of a security device (100); a detachment mechanism (102) that is actuable so as to cause a release of a tack assembly (110) from a securement mechanism (206) located within the tag body of the security device; wherein at least a portion of the nest is transitionable between a home position in which the tag body is prevented from sliding or falling out of the nest and a pivoted position in which the tag body is allowed to slide or fall out of the nest (movement of hook portion as shown 
However, Nguyen does not disclose the nest, as a whole, transitions from a home position to a pivoted position to allow the tag body to slide or fall out of the nest.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
March 16, 2022